Title: To James Madison from John Trumbull, 26 December 1817
From: Trumbull, John
To: Madison, James


Sir
New York Decr. 26th. 1817
I feel it my Duty, to give you some account of the progress which I am making in the Work which the Government of the US was pleased to confide to me during your Administration & in which I flatter myself with the hope you feel some interest.
It has proved impossible to procure in this Country Cloths of the Size required, & to have them properly prepared. I feared this, & therefore as soon as the Contract was Signed, I wrote to London; & by the Ship which brought out the Secretary of State, I received two of excellent quality: this, however delayed me until the 14th August.
Since When I have devoted myself entirely to the Declaration of Independance, considering that as the Subject most interesting to the Nation, as well as most important to my own reputation.
I have so far advanced in the Composition of the whole—the arrangement of the figures—and the distribution of the Clair Obscur; that I feel little doubt of the ultimate result of the work, as what remains is little else than Laborious but not difficult detail. I am satisfied that as a mere work of Art, the painting will be superior to those which have been engraved.
The universal interest which my Country men feel, and always must feel in this Event, induces me to hazard the publication of a Print, the Same in size as those I formerly published. I have engaged the elder Mr. Heath of London, who is unquestionably one of the first Artists of this or any Age to engrave the Plate, & have no doubt of his exerting his utmost powers to rival & excell the other Artists whom I employed. In consideration of the great number of Portraits, which will require his utmost care, I am to pay him for the Work Fifteen Hundred Guineas=to $7000. which is 50 pr. Ct. more than I paid for each of the others: of course I shall be obliged to place the price of the impressions somewhat higher than the others; that is at $20. instead of $18.66. I regret this necessity because it may be thought by some too high; yet when it is considered that the print will contain at least Forty seven portraits of eminent Men to whose Patriotism & intrepidity we owe this memorable Act, and all its glorious consequences, I trust it will be generally thought no more than reasonable.
But this Enterprize I hazard (including paper & printing & distribution) more than the Sum which the Nation pays me for the painting: & in the hope of securing myself I propose to offer a Subscription for the Work—to be begun at the Seat of Government where I hope to receive the continued patronage of many Members of both Houses of the Legislature & of the Executive Officers as I formerly did at New York. Preparatory to this however, I am desirous of obtaining permission to place at the head of the list of my protectors the Names of the Four illustrious Men now living who have been Successively placed at the Head of the Nation; If my Work should be honoured with this Singular distinction, I shall regard its Success as insured.
Permit me Sir, to say that I peculiarly solicit the Sanction of your Name.
Mrs. Trumbull requests that her best respects may be presented to Mrs. Maddison, with the assurance that She can never forget the cordial civilities which She received at your house in Washington—in this I beg leave to join—and to add that I am with high Respect—your Obliged & grateful Servant
Jn. Trumbull
